Citation Nr: 0208012	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  98-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than March 18, 1997 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active service from January 1941 to May 1946 
and from May 1946 to July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The case returns to the Board following a remand to the RO in 
November 2000.  

The Board notes that the veteran requested a Travel Board 
hearing in a statement submitted with his December 1998 
substantive appeal.  However, he failed to report for the 
hearing scheduled in May 2002.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied the veteran's July 1986 claim for TDIU in a 
March 1987 rating decision.  The veteran did not initiate an 
appeal upon notice of the denial.  

3.  Any claim for total disability received before July 1986 
is deemed abandoned.    

4.  The RO received a claim for TDIU on March 18, 1997.  
There is no prior communication from the veteran or his 
representative indicating an intent to seek entitlement to 
TDIU.  

5.  Entitlement to TDIU is factually ascertainable as of 
March 19, 1996.  


CONCLUSION OF LAW

The criteria for an effective date of March 19, 1996 for the 
award of TDIU have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  Although there 
is no indication of formal notice of the VCAA requirements, 
by way of the March 1998 rating decision, October 1998 
statement of the case, and February 2001 supplemental 
statement of the case, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate the 
claim. 
In addition, in a December 1998 letter, the RO advised the 
veteran that it needed evidence of the date of his retirement 
to complete the evidence needed for his appeal.  The RO 
received that evidence from the veteran in February 1999.  

With respect to the duty to assist, the Board again notes 
that the RO received from the veteran evidence it requested 
concerning the date of his retirement.  Otherwise, given the 
nature of the issue on appeal, the disposition of the matter 
relies primarily on evidence and information already of 
record.  The Board finds no reasonable basis for rendering 
further assistance to the veteran in securing evidence.  
Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the November 2000 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Factual Background

The veteran submitted his original compensation application 
after his separation in May 1946.  The RO granted service 
connection for malaria and residual scars from tropical 
ulcers, rated as 10 percent disabling and noncompensable, 
respectively, in a May 1946 rating action.  Later in May 
1946, the veteran reenlisted in active service.  

In September 1953, following the veteran's separation from 
service in July 1953, the RO sent the veteran a letter 
informing him of the information needed to reopen his claim.  
Although the veteran apparently submitted a claim for dental 
treatment, adjudicated in December 1953, as well as an 
October 1953 claim for hospital treatment or domiciliary 
care, the claims folder does not reveal any correspondence 
relating to reopening his disability compensation claim.  

The veteran's February 1970 letter indicated that he wished 
to re-establish his claim and asked for instructions 
regarding re-evaluation of his disability.  The February 1970 
response from the RO asked for the submission of medical 
evidence, though none was received.  

In November 1981, the veteran submitted another application 
for compensation or pension.  The claim form indicated that 
the veteran claimed to be totally disabled.  In a December 
1981 letter, the RO advised the veteran that it needed 
medical evidence to evaluate his service-connected 
disabilities.  In a follow-up letter dated in February 1982, 
the RO indicated that it had no basis for evaluating his 
service-connected disabilities because the medical evidence 
received did not relate thereto.  In response to the 
veteran's April 1982 statement alleging total disability and 
entitlement to service connection for multiple disabilities 
based on status as a former prisoner-of-war, the RO's May 
1982 letter requested that he describe the specific nature of 
the disabilities claimed and the dates and places of recent 
treatment so that it could request treatment records.  The RO 
did not receive any response to this letter.  

In October 1984, the RO received another claim for disability 
compensation.  In a December 1985 rating decision, the RO re-
established service connection for malaria and residual scars 
from tropical ulcers, rating both as noncompensable.  It also 
awarded service connection for peripheral neuritis of both 
lower extremities secondary to vitamin deficiency as 40 
percent disabling, post-traumatic stress disorder (PTSD) as 
10 percent disabling, and varicose veins as noncompensable, 
but denied service connection for multiple disorders.  In 
July 1986, the veteran submitted a notice of disagreement 
with the denials of service connection.  Also at that time, 
he submitted an informal claim for TDIU.  The RO received his 
completed TDIU claim form in September 1986.  The March 1987 
rating decision increased the disability rating for PTSD to 
50 percent but denied TDIU.  The RO provided notice of the 
denial in a statement of the case issued in April 1987.  It 
did not receive a substantive appeal or other correspondence 
related to the denial of TDIU.      

The RO received the veteran's claim for TDIU on March 18, 
1997.  Its March 1998 rating decision awarded TDIU from the 
date of claim.  The RO also increased the disability rating 
for PTSD to 70 percent.  In his April 1998 notice of 
disagreement, the veteran argued that he was entitled to an 
effective date for TDIU of April 25, 1981, the date he was 
retired from his last employment at the Fresno County Data 
Processing Unit.  In the December 1998 substantive appeal, he 
further stated that he had to retire because of severe edema 
of the lower extremities and a heart condition.  

A copy of a letter from the Fresno County Employees 
Retirement Associated dated in July 1981 indicated that the 
veteran retired on April 24, 1981.  The type of retirement 
was noted as "service."    

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  In 
such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The Board notes that, in this case, the veteran's first 
allegation of total disability was received in November 1981 
with associated assertions received in April 1982.  However, 
review of the claims folder reveals that the RO did not 
receive from the veteran the information and evidence it 
requested in order to evaluate his claims within one year of 
the request.  Therefore, pursuant to VA regulation, those 
claims are considered abandoned.  38 C.F.R. § 3.158(a).  If 
entitlement is ultimately established, compensation may not 
commence earlier than the date of filing the new claim. Id.  

The RO received a TDIU claim in July 1986.  However, it 
denied the claim in a March 1987 rating decision.  Although 
the award letter for the rating decision did not discuss 
TDIU, the April 1987 statement of the case included notice of 
the denial, as well as statement of the applicable VA 
regulations and a discussion of the reasons for the decision.  
Review of the claims folder reveals no subsequent appeal form 
or correspondence from the veteran or his representative that 
may be construed as an appeal.  Accordingly, the March 1987 
rating decision that denied entitlement to TDIU is final.  
38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.   

Thereafter, the claims folder contains no correspondence from 
the veteran or his representative seeking TDIU or any VA 
benefits until receipt of the March 18, 1997 TDIU claim.  
Because a claim for TDIU is a claim for an increase, the 
effective date of the award may be up to one year before the 
receipt of claim, or March 19, 1996 if entitlement is 
factually ascertainable within that time.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Board notes that, according to the March 1998 rating 
decision, the RO awarded TDIU on the basis of the veteran's 
unemployment for more than 10 years, his education, and his 
last employment position.  In the one-year prior to the 
receipt of the March 1997 TDIU claim, none of the veteran's 
employment history or education had changed.  In addition, in 
the previous one-year period, the veteran's service-connected 
disabilities satisfied the threshold percentage criteria for 
a TDIU award.  38 C.F.R. § 4.16(a).  Resolving doubt in the 
veteran's favor, the Board finds that entitlement to TDIU is 
factually ascertainable one year before receipt of the March 
18, 1997 claim.  38 U.S.C.A. § 5107(b).  Accordingly, the 
Board finds that an effective date of March 19, 1996 for the 
award of TDIU is established.    


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an effective date of March 19, 1996 for 
the award of TDIU is granted.  



		
	V. L.  Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

